UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

---- =X
Cartwright, et al., :
Plaintiffs, : 19CV10853 (VB)(LMS)
-against- : ORDER
Commissioner of Social Security,
Defendant. ‘
“ ---X

 

LISA MARGARET SMITH, United States Magistrate Judge:

On November 26, 2019, Plaintiffs filed their Complaint, Docket # 3, which was served
upon Defendant by various means, and received on dates from December 9, through December
16, 2019, Docket ## 8-9, Accordingly, it is hereby

ORDERED that Defendant shall within 90 days of the date of this Order file the certified
transcript of administrative proceedings, which shall constitute Defendant's answer, or otherwise
move against the Complaint; and it is further

ORDERED that Plaintiffs shall file a motion for judgment on the pleadings within 60
days of the date on which Defendant files the certified transcript of the administrative
proceedings which motion submission must contain a full recitation of the relevant
facts and a full description of the underlying administrative proceedings; Defendant shall within
60 days after Plaintiffs’ submission, file and serve its response to Plaintiffs' motion for judgment
on the pleadings which shall state any additional or contrary facts deemed necessary to resolve
the case; and Plaintiffs shall file any reply within 21 days after service of the answering papers;
and it is further

ORDERED that memoranda in support of or in opposition to any dispositive motion filed

under this Order shall not exceed 25 pages in length and reply memoranda shall not exceed 10

 
pages in iength. A party seeking to exceed these page limitations must apply to the Court for

leave to do so, with copies to all counsel, no fewer than seven days before the date upon which

the memorandum must be filed,

ae
Dated: December [& 2019
White Plains, New York

SO/ORDERED, /

: ai #
Ph

 

sea SS TO

Lisa Margaret Sinith Le
United States Magistrate Judge
Southern District of New York

\ a
aan
